--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 

EXHIBIT 10.20


Lock-Up Agreement


_________________, 2011
 
 
Targeted Medical Pharma, Inc.
2980 Beverly Glen Circle, Suite 301
Los Angeles, California 90077


 
Re:           Lock-Up Agreement


Ladies and Gentlemen:


This letter agreement (this “Agreement”) relates to the shares of common stock
(the “Shares”) of Targeted Medical Pharma, Inc., a Delaware corporation (the
“Company”) held by the undersigned.


In order to induce Sunrise Securities Corp. (“Sunrise”) to consummate a public
or private financing with gross proceeds of at least $25,000,000 to the Company
(the “Financing”), the undersigned hereby agrees that, during the lock-up
period, which is defined herein (the “Lock-Up Period”), the undersigned: (a)
will not, directly or indirectly, on his, her or its own behalf, or on behalf of
entities, family members or trusts affiliated with or controlled by him, her or
it, offer, sell, agree to offer or sell, solicit offers to purchase, grant any
call option or purchase any put option with respect to, pledge, borrow or
otherwise dispose of the Shares, and (b) will not establish or increase any “put
equivalent position” or liquidate or decrease any “call equivalent position”
with respect to the Shares (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), or otherwise enter into any swap, derivative or other
transaction or arrangement that transfers to another, in whole or in part, any
economic consequence of ownership of the Shares, whether or not such transaction
is to be settled by delivery of the Shares, other securities, cash or other
consideration.  For purposes of this agreement, “Lock-Up Period” shall mean a
period of twelve (12) months from the date on which the registration statement
registering the securities issued in the Financing is declared effective by the
Securities and Exchange Commission.


The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Shares to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, the
Shares for which the undersigned is the record holder and, in the case of the
Shares for which the undersigned is the beneficial but not the record holder,
agrees during the Lock-Up Period to cause the record holder to cause the
relevant transfer agent to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to, its share of
the Shares.


Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Shares in the transactions described in clauses (i)
through (vi) below without the prior written consent of the Company, provided
that (1) the Company receives a signed lock-up agreement for the balance of the
lock-up period from each donee, trustee, distributee, or transferee, as the case
may be, (2) any such transfer shall not involve a disposition for value, (3)
such transfers are not required to be reported in any public report or filing
with the Securities and Exchange Commission, or otherwise during the lock-up
period and (4) the undersigned does not otherwise voluntarily effect any public
filing or report regarding such transfers during the lock-up period:

 
1

--------------------------------------------------------------------------------

 
  
 
(i)
as a bona fide gift or gifts; or

 
 
(ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned; or

 
 
(iii)
as a distribution to members, partners or stockholders of the undersigned;

 
 
(iv)
to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned, provided that such affiliate,
investment fund or other entity controlled or managed by the undersigned shall
not be formed for the sole purpose of transferring, for value or otherwise, the
Shares; or

 
 
(v)
to any beneficiary of the undersigned pursuant to a will or other testamentary
document or applicable laws of descent; or

 
 
(vi)
to any corporation, partnership, limited liability company or other entity all
of the beneficial ownership interests of which are held by the undersigned or
immediate family of the undersigned.

 
For purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
 
Furthermore, notwithstanding the foregoing, during the lock-up period, the
undersigned may sell shares of Common Stock of the Company purchased by the
undersigned on the open market following the consummation of the Financing if
and only if (i) such sales are not required to be reported in any public report
or filing with the Securities Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.


The undersigned hereby represents and warrants to the Company that the
undersigned has full power and authority to enter into this Agreement and that
this Agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms.  Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof.  Any obligations of the undersigned shall be binding upon
the successors and assigns of the undersigned from the date first above written.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of laws principles
thereof.  Delivery of a signed copy of this letter by facsimile transmission
shall be effective as delivery of the original hereof.





   
Very truly yours,
           

 
 
 
2